NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER OR THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE ISSUE DATE: June 28, 2016 PRINCIPAL AMOUNT: $215,000 HPIL HOLDING CONVERTIBLE PROMISSORY NOTE DUE January 28, 2017 FOR VALUE RECEIVED, HPIL HOLDING, a Nevada corporation (the "Company") promises to pay to KODIAK CAPITAL GROUP, LLC or its registered assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the principal sum of $215,000 on January 28, 2017 (the “Maturity Date”) or such earlier date as this Note is required or permitted to be repaid as provided hereunder. This Note is issued in connection with that certain Equity Purchase Agreement (the “Purchase Agreement”) entered into by and between the Company and the Holder on the Execution Date (as defined in the Purchase Agreement). Certain capitalized terms used herein are defined in Section 12. This Note is subject to the following additional provisions: 1. The Note is exchangeable for an equal aggregate principal amount of Note of different authorized denominations, as requested by the Holder surrendering the same. No service charge will be made for such registration or transfer or exchange. 2. The Holder of this Note is entitled, subject to the following provisions, to convert all or a portion of the principal amount of this Note into shares (the “Shares”) of the Company’s common stock, par value $0.0001 per share (the “Common Stock”) at a conversion price for each share of Common Stock equal to the Current Market Price multiplied by fifty percent (50%) (the “Conversion Price”); provided however, that the Note may not be converted until the earlier of (i) six months from the Issue Date or (ii) the effective registration of the Shares for resale on a registration statement on Form S-1 or S-3, as applicable. “Current Market Price” means the lowest closing bid price for the Common Stock as reported by Bloomberg, LP for the thirty (30) trading days ending on the trading day immediately before the relevant Conversion Date (as defined below). The amount of Shares issuable pursuant to a conversion shall equal the principal amount (or portion thereof) of the Note to be converted, divided by the Conversion Price. Conversion shall be effectuated by surrendering the Note to the Company, accompanied by or preceded by email or other delivery to the Company of a conversion notice substantially in the form attached hereto as Exhibit A (the “Conversion Notice”), executed by the Holder evidencing such Holder's intention to convert a specified portion hereof on such date set forth in the Conversion Notice (the “Conversion Date”). No fractional shares of Common Stock or scrip representing fractions of shares will be issued on conversion, but the number of shares issuable shall be rounded to the nearest whole share. Certificates representing Common Stock upon conversion will be delivered within three (3) Business Days from the Conversion Date (“Delivery Date”). The Company shall pay any payments incurred under this Section in immediately available funds upon demand as the Holder’s remedy for such delay.
